Title: To George Washington from Robert Dinwiddie, 29 April 1756
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg April 29th 1756

Your Letter of the 24th was delivered me by Capt. Peachy, which Letter with his Information gives me great Pain & Uneasiness for the back Settlements, & Your present distress’d Situation,

I have & continue to do every Thing in my Power for Your relief.
The Militia of ten Counties are ordered to march directly for Winchester, Small Arms, Powder Shott &ca have been sent from this to Fredericksburg two Days ago, as the Winds have been tolerably fair I think they will be at Fredericksburg Tomorrow: Commissary Walker is sent up to forward the Ammunition to You, to provide Provisions & any other necessary Services; & I hope soon after the arrival of the Militia You will be able to open the Communication with Fort Cumberland—Mr Walker has My Orders to send for the Irish Beef at Alexandria, & I hope we have Men sufficient to guard the Provisions at Conegochege.
The Cherokees left this on Monday for Augusta Court House, & I send an Express to Major Lewis to hasten them to Winchester. As to an Attempt against the Towns of the Enemy it must be suspended a little till we secure our Frontiers.
As to a Supply for the Militia, if the Comissary should be disappointed in his purchase, You must order any Provisions You have for their Support, without any regard to what they were provided for.
I dread the Consequence, if You have not Men immediately to Your Assistance, I have therefore given possitive & strong Orders to the Commanding Officers of each County to march their Militia imediately to Winchester.
I am surpriz’d at the Information You have of the Cabals of the People in the Neighbourhood of Winchester in forming themselves in Parties to capitulate with the Enemy, if You can make a Discovery thereof when the Militia reaches You, You are to make Prisoners of them all that they may be tried for High Treason & punish’d according to Law, for I cou’d not think we had such Wretches among us, & if there is any Foundation for the Report endeavour to detect them, to be made Examples of to deter others.
I have carefully perused the Copy of Your Council of War & the Letters You have enclos’d. I am sincerely concern’d & heartily griev’d for Your present Situation & be assured every Thing I can shall be done for Your relief & Assistance. I recommend You to the Protection of Heaven with sincere Prayers for

Your Safety, & those poor People that are so much exposed to the Barbarities of a cruel & inhuman Enemy—I am Sincerely Sir Your most humble Servant

Robt Dinwiddie


My kind Service to Govr Innes.

